Citation Nr: 0905495	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-44 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, with secondary complications of peripheral vascular 
disease, stroke, a heart condition, impotency, and tooth and 
gum disease, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service.

2.  The Veteran's current diabetes mellitus is not related to 
his active military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

In this case, a current disability has been established.  The 
Veteran has been diagnosed with diabetes and related 
complications by private physicians and through a VA 
examination in July 2002.  The question is whether the 
currently diagnosed disorders may be presumed to have been 
incurred in service based on herbicide exposure while in 
Vietnam, or whether such current disabilities were directly 
incurred in service, including the question of whether the 
Veteran was in fact exposed to herbicides in service. 

The Veteran did not serve in the Republic of Vietnam; 
therefore, exposure to herbicides is not presumed.  He served 
on the U.S.S. Kitty Hawk, which was stationed near Vietnam.  
There is no evidence the Veteran entered the Republic of 
Vietnam for any period of time. 

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Because the Veteran is not entitled to the presumption of 
herbicide exposure under VA law, the remaining direct service 
connection question is whether the veteran was exposed to 
herbicides during service and, if so, whether his currently 
diagnosed disorders, including diabetes mellitus, have been 
related by competent evidence to the in-service exposure.

Regarding direct service connection, the Veteran contends 
that Agent Orange was stored on the aircraft carrier where he 
was stationed.  The record contains four lay statements from 
fellow service members (buddy statements) who were stationed 
with the Veteran.  These statements indicate the presence of 
barrels of herbicides stored on the aircraft carrier.  The 
veteran also stated in March 2004 that he was responsible for 
handling aircraft that came back from Vietnam before they 
were cleaned.

While the Board has considered all of the lay statements, the 
Board finds that the lay assertions of exposure to herbicides 
aboard the U.S.S. Kitty Hawk are outweighed by other evidence 
of record pertaining to the U.S.S. Kitty Hawk that is 
negative for evidence of herbicides aboard this aircraft 
carrier.  Research revealed no evidence or record of exposure 
to herbicides (including Agent Orange) on the U.S.S. Kitty 
Hawk.  The declassified U.S.S. Kitty Hawk command history for 
1966 reflects various aircraft flown (sorties) from the 
aircraft carrier to attack enemy targets.  There is no 
mention of flights flown from the aircraft to spray 
herbicides in Vietnam.  In a history that specifically 
describes in detail various flights, reconnaissance missions, 
support missions, photograph reconnaissance, and other ship 
activities, it is highly likely that any flights to spray 
herbicide in Vietnam would also have been recorded in such 
official records; none are found there.  For these reasons, 
the Board finds that the lay assertions of exposure to 
herbicides aboard the U.S.S. Kitty Hawk are outweighed by the 
other evidence of record.  

The Board notes that an August 2002 VA examination that 
included the VA examiner's indication that he "would 
imagine" that the veteran's diagnosed diabetes mellitus and 
various complications "can all be attributed to the fact 
that he may have been subjected to Agent Orange being a mile 
and a half off the coast of Vietnam at the time that he was 
there."  Such a statement does not actually constitute an 
opinion of probability because it is not even stated in terms 
of an opinion of likelihood.  Considered in its full context, 
the VA examiner's statement lacks probative value because it 
is an opinion of mere possibility and not probability.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (the Court found evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); and Bloom v. West, 
12 Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"). 

In addition, the August 2002 VA examiner's statement was 
based upon the factual premise of exposure to Agent Orange, 
which has not been established.  While an examiner can render 
a current diagnosis based upon his examination of the 
veteran, the Court has held that, without a thorough review 
of the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in January 2002 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA also 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this specific notice is harmless in this instance, 
however, because the preponderance of the evidence is against 
the appellant's claim for service connection for diabetes 
mellitus and its complications; therefore, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining service treatment and VA treatment records.  A VA 
medical opinion was obtained.  The possible exposure to 
herbicides was researched, including obtaining unit 
histories.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 


ORDER

Service connection for diabetes mellitus, type II, with 
secondary complications of peripheral vascular disease, 
stroke, a heart condition, impotency, and tooth and gum 
disease, including as due to herbicide exposure, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


